Case 5:18-cv-01243-TAD-KDM Document 33 Filed 10/25/19 Page 1 of 2 PageID #: 1024




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION


  B.A. KELLY LAND CO., LLC                              CIVIL ACTION NO. 5:18-CV-01243

  VERSUS                                                JUDGE TERRY A. DOUGHTY

  AETHON ENERGY OPERATING, LLC                          MAG. JUDGE KAREN L. HAYES


                     MOTION FOR RECONSIDERATION OF DENIAL
            OF B.A. KELLY’S MOTION FOR PARTIAL SUMMARY JUDGMENT


          NOW INTO COURT, through undersigned counsel, comes plaintiff, B.A. Kelly Land

  Co., LLC (“BAK”), who herein moves this court, pursuant to FRCP Rule 54(b), for

  reconsideration of this court’s ruling denying plaintiff’s motion for partial summary judgment

  [Doc. 28] (hereinafter referred to as “the Ruling”) on the issue of well cost forfeiture under La.

  R.S. 30:103.1 and 30:103.2.         The Ruling is an interlocutory order, and BAK seeks

  reconsideration of it, as, respectfully, it is premised upon an error of law, namely the

  misapplication of the rule of “strict construction.” Specifically, while “strictly construing” the

  penal statute at issue, the court erroneously “read into” the statute a requirement that written

  notice under La. 103.2 must cite the actual statute, even though the literal text of the notice

  statute contains no such provision. Said another way, the Ruling compels notice content that the

  statute itself does not.

          Furthermore, the Ruling will result in manifest injustice to all unleased mineral interest

  owners, particularly those who are not represented by counsel, who seek to obtain reporting

  information required by statute from operators, thereby imposing a practically unachievable

  burden of placing an oil and gas operator in default of its reporting obligations.
Case 5:18-cv-01243-TAD-KDM Document 33 Filed 10/25/19 Page 2 of 2 PageID #: 1025




         WHEREFORE, based upon these grounds, as well as those set forth in the

  memorandum filed in support of this motion, BAK respectfully requests reconsideration of the

  Ruling, and that, after due proceedings are had, the Ruling is amended to GRANT BAK’s

  motion for partial summary judgment, declaring that any rights defendant may have had to

  charge costs to BAK’s well revenue have been forfeited by law.

                                                Respectfully submitted,

                                                COLVIN SMITH MCKAY & BAYS

                                                By:    /s/ James H. Colvin, Jr.________
                                                JAMES H. COLVIN, Trial Attorney, La Roll #21532
                                                COLE B. SMITH, La Roll #30063
                                                J. JAY CARAWAY, La. Roll #3867
                                                900 Market Street, Suite 300 (71101)
                                                Post Office Box 1831 (71166-1831)
                                                Shreveport, Louisiana
                                                Telephone:    (318) 429-6770
                                                Facsimile:    (318) 429-6771

                                                Attorneys for Plaintiff, B.A. Kelly Land Co., LLC


                                           CERTIFICATE

         I HEREBY CERTIFY that a copy of the MOTION TO RECONSIDER PURSUANT TO

  RULE 54(B) was filed with the United States District Court for the Western District of Louisiana

  by electronic cases filing/case management and that a copy of same was served on opposing

  counsel by either electronic notification or by U.S. mail, postage pre-paid.

         Shreveport, Louisiana, this 25th day of October, 2019.



                                                       /s/ James H. Colvin, Jr.________
                                                               Of Counsel
